DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, "the first delivery position." It is unclear whether the first delivery position is located on the first pulley or the wire bobbin. Examiner is interpreting the first delivery position as being located on the first pulley.
Claim 6 recites the limitations, “swing arm” and “swing shaft.” It is unclear whether the term “swing” provides a particular structure or function to these elements. Applicant’s specification recites, “The first pulley 26 held by the swing arm 28 swings, along with the swinging of the swing arm 28, in the horizontal direction with the swing shaft 29 as a fulcrum” [0042]. This appears to indicate that the swing arm ‘swings,’ but the swing shaft does not swing. Therefore, it is unclear whether the term “swing” in the limitation “swing shaft” is intended to indicate that the shaft swings, or that the shaft does not swing but is part of a structure that allows the arm to swing.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 8-99228) in view of Kimoto et al. (JP 2004-172015).
Regarding claim 1, Mori discloses a wire electrical discharge machining device [Title}, which generates electrical discharge between a workpiece and a wire electrode sent along a predetermined path and machines the workpiece, comprising: 
a wire bobbin (Fig. 3, bobbin 29) that feeds out the wire electrode (Fig. 3, wire electrode 41); and 
a first pulley (Fig. 3, first pulley 31) that has a groove portion (Fig. 3, groove portion is indicated by dashed curve shown in first pulley 31; the position of wire electrode 41 relative to first pulley 31 indicates a groove portion in first pulley 31) for guiding the wire electrode and is configured to receive the wire electrode fed out upward from the wire bobbin at a first reception position in the groove portion (see Fig. 3).

    PNG
    media_image1.png
    604
    577
    media_image1.png
    Greyscale

Fig. 3 of Mori, annotated
Mori does not expressly disclose wherein the first pulley is swingably arranged in a horizontal direction with the first delivery position as a fulcrum, and 
the fulcrum of the first pulley is disposed, in a width direction of the wire bobbin, within a range from one end to the other end in the width direction of the wire bobbin.

Kimoto is related to a wire body delivery device [Title]. Kimoto solves the same problem as the Applicant, which is the undesirable twisting of the wire (Applicant’s specification at [0007]; Kimoto: see page 2, lines 56-58 of Espacenet translation filed by Applicant on 4/28/2021). Kimoto discloses wherein a pulley is swingably arranged in a horizontal direction with a first delivery position as a fulcrum, and the fulcrum of the first pulley is disposed, in a width direction of a wire bobbin, within a range from one end to the other end in the width direction of the wire bobbin (see Fig. 1a, which shows bobbin 2 and pulley 3; “It is configured to be swingable, and by this swinging operation, the entry side of the feeding pulley 3 is directed in the direction of the pass line C of the linear body 1 from the bobbin 2 to the feeding pulley 3” 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first pulley is swingably arranged in a horizontal direction with the first delivery position as a fulcrum, and the fulcrum of the first pulley is disposed, in a width direction of the wire bobbin, within a range from one end to the other end in the width direction of the wire bobbin. As a result, “the occurrence of twist when the linear body [wire] is fed out from the bobbin can be prevented” [pages 2-3, lines 79-80 of Espacenet translation filed by Applicant on 4/28/2021], as recognized by Kimoto.

    PNG
    media_image2.png
    298
    413
    media_image2.png
    Greyscale

Fig. 1a of Kimoto, annotated

Regarding claim 2, Mori discloses wherein the first reception position is disposed, when viewed from the width direction of the wire bobbin, on an approximately vertical line of a feed-out position of the wire bobbin that feeds out the wire electrode (see annotated Fig. 3, below), or disposed closer to the first delivery position than the feed-out position (Fig. 3 shows that the first reception position is disposed closer to the first delivery position than the feed-out position, indicated by the presence and positions of various other elements of the electrical discharge machining device).

    PNG
    media_image3.png
    604
    577
    media_image3.png
    Greyscale

Fig. 3 of Mori, annotated (for claim 2)
Furthermore, it is further noted that while Mori does not expressly disclose wherein the first reception position is disposed, when viewed from the width direction of the wire bobbin, on a vertical line of a feed-out position of the wire bobbin that feeds out the wire electrode, it would have been obvious to one of ordinary skill in the art to include this limitation, since this this is merely a rearrangement of the position of the bobbin relative to the first pulley. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 3, Mori does not expressly disclose wherein the fulcrum of the first pulley is disposed, in the width direction of the wire bobbin, in a central portion between the one end and the other end in the width direction of the wire bobbin.
Kimoto discloses wherein the fulcrum of the first pulley is disposed, in the width direction of the wire bobbin, in a central portion between the one end and the other end in the width direction of the wire bobbin (see Fig. 1a).
.

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mori / Kimoto in further view of Inoue (US 2016/0023291).
Regarding claim 4, Mori discloses a second pulley (Fig. 3, pulley 33) receiving, at a second reception position of an outer peripheral portion, the wire electrode delivered from the first pulley, winding the wire electrode to a second delivery position disposed on the outer peripheral portion opposite to the second reception position across a central portion in a radial direction (see annotated Fig. 3, below).

    PNG
    media_image4.png
    604
    577
    media_image4.png
    Greyscale

Fig. 3 of Mori, annotated (for claim 4)


Inoue is related to a wire electric discharge machining apparatus [Title]. Inoue discloses a pulley (Fig. 1, pulley 23) that delivers a wire electrode upward (see Fig. 1), wherein the pulley is disposed so that the second reception position is directly below a first delivery position (see annotated Fig. 1, below). It is noted that while Inoue does not expressly disclose wherein the wire electrode is delivered from a “first pulley” to pulley 23, the positioning of pulley 23 is as claimed with regard to the reception and delivery positions of pulley 23. Additionally, Mori discloses a first pulley and a second pulley as described above.

    PNG
    media_image5.png
    625
    389
    media_image5.png
    Greyscale

Fig. 1 of Inoue
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second pulley delivers the wire electrode upward, and wherein the second pulley is disposed so that the second reception position is directly below the first 
Regarding claim 5, Mori discloses wherein a groove portion that winds and holds the wire electrode is formed in the outer peripheral portion of the second pulley (Fig. 3, a groove portion is indicated by the dashed curve shown in second pulley 33; the position of wire electrode 41 relative to second pulley 33 indicates a groove portion in second pulley 33).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori / Kimoto in further view of Magara et al. (US 5,006,692).
Regarding claim 6, Mori / Kimoto does not expressly disclose a swing arm that holds the first pulley to be rotatable, and a swing shaft which is arranged vertically to the first delivery position and to which the swing arm is attached.
Magara is related to a wire electric discharge machining apparatus [Title]. Magara discloses a pulley 26 that is connected to a swing arm (see annotated Fig. 1 below, and “clamp pulley 26 is rotatably supported on the front end portion of a link 32 which is swingably mounted through a pin 30 on the slider 16” [Col. 1, lines 38-41], and a swing shaft to which the swing arm is attached (see annotated Fig. 1 below).

    PNG
    media_image6.png
    875
    454
    media_image6.png
    Greyscale

Fig. 1 of Magara, annotated
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a swing arm that holds the first pulley to be rotatable, and a swing shaft to which the swing arm is attached. This allows the pulley to swing as desired. Additionally, this is the application of the known technique of allowing a pulley to swing by utilizing a swing arm and a swing shaft to a known wire electrical discharge machine, to yield the predictable result of positioning a wire electrode as desired.
Magara does not expressly disclose wherein the swing shaft is arranged vertically to the first delivery position.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the swing shaft is arranged vertically to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761